Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Posture: Non-final action
This is a reissue application filed on 12/23/2020 of US patent 9,994,605 B2 issued on Jun. 12, 2018. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Priority
US patent 9,994,605 was issued from US application 15/124,913 filed on Sep. 09, 2016, which is 371 of PCT/EP2015/055140, filed Mar.12, 2015; which claims priority to EP application 14159528, filed on Mar. 13, 2014.
Reissue Declaration
	The reissue oath/declaration filed 02/01/2021 is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	The reissue declaration states “See attachment A” in the section to identify at least one error. However, the 2/1/2021 reissue declaration does not include attachment A. Thus, the reissue declaration fails to identify at least one error which is relied upon to support the reissue application.
Claims 1-26 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action. 
Claims
Claims 1-25 are originally present in the issued `605 patent. New claim 26 is added in this reissue application.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). MPEP 2111.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 6 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuda.

Claim 6 recites a polymer comprising a multitude of substituents of formula I and/or formula II, in which z is a linker connecting the substituents to the polymer backbone.
 
Tokuda teaches that anti-human HNK-1 antibody, monoclonal anti-sulfoglucuronosyl glycosphingolipids (SGGLs) antibody and human sera (autoantibodies) from patients with demyelinating neuropathy and IgM paraproteinemia are known to react with antigens such as SGGLs, sulfoglucuronosyl paragloboside (SGPG), sulfoglucuronosyl lactosaminyl paragloboside (SGLPG) and myelin-associated glycoprotein (MAG). These antigens possess the HNK-1 epitope (3-sulfoglucuronic acid, SGA) moiety (abstract). Tokuda discloses various SGGL analogues (compounds in Scheme 1) containing a minimum of two sugars (SGA-Gal-), and teaches that anti-human HNK-1 antibodies reacted with the synthetic SGGL analogues containing a minimum of two sugars (SGA-Gal-) and further teaches that all antibodies reacted more strongly with the synthetic SGGLs with longer carbohydrate chains (abstract). In Tokuda , the synthetic SGGL compounds in Scheme 1 includes the compound comprising minimum of two sugars (SGA-Gal-) (210), and compounds 190, 192, 206, 208, 217 and 219 comprise multitudes substituents of SGA-GAL- are linked to ceramide (which is a polymer). Thus, Tokuda anticipates the present claim 6.
Claim 19 recites a diagnostic kit comprising a polymer according to claim 6. Tokuda teaches a polymer comprising synthetic SGGL compounds linked to a polymer backbone. Tokuda further teaches that sera from patients from demyelinating neuropathies bind to the synthetic SGGL compounds linked to the polymer (abstract). Thus, the synthetic SGGL compounds linked to the polymer is useful in diagnosis of neuropathy and anticipate claim 19. 
Claim 20 recites a method of detecting an autoantibody against human natural killer-1 (HNK-1) epitope in a sample by contacting the body fluid sample with the polymer of claim 6. Tokuda teaches a polymer comprising synthetic SGGL compounds linked to a polymer backbone. Tokuda teaches that sera from patients suffering from demyelinating neuropathies bind to the synthetic SGGL compounds linked to the polymer and suggest the compounds are useful to design diagnostic tests for detecting autoantibodies in the samples of patients suffering from demyelinating neuropathy (abstract and pp. 536,543). Thus, the synthetic SGGL compounds linked to the polymer are useful in method of detecting autoantibody against HNK-1 epitope in body fluid sample of a human patient and anticipate claim 20. 
Claim 21 recites a method of diagnosis of anti-MAG neuropathy of a patient by contacting the body fluid sample with the polymer of claim 6. Tokuda teaches a polymer comprising synthetic SGGL compounds linked to a polymer backbone. Tokuda teaches that human sera (autoantibodies) from patients with demyelinating neuropathy react with HNK-1 epitope of MAG (p.536, 543). Tokuda teaches that sera from patients suffering from demyelinating neuropathies bind to the synthetic SGGL compounds linked to the polymer and suggest the compounds are useful to design diagnostic tests for demyelinating neuropathy disorders. Thus, the synthetic SGGL compounds linked to the polymer are useful in method of diagnosis of anti-MAG neuropathy of a human patient and anticipate claim 21. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1, 2, 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 or 9 of U.S. Patent No. 11,220,523. Although the claims at issue are not identical, they are not patentably distinct from each other.
The present claim 1 -

    PNG
    media_image1.png
    267
    605
    media_image1.png
    Greyscale

	The reference `523 patent claim 5 or claim 9 recite a method of preparing a HNK-1 polymer comprising a multitude of disaccharide substituents, comprising coupling compound of formula 1b with chloroacetamide groups of a chloroacetylated poly-lysine. The compound of formula 1b –

    PNG
    media_image2.png
    123
    595
    media_image2.png
    Greyscale

The reference claim 5 or claim 9 compound of formula 1b anticipates the present claim 1 compound of formula I, wherein Z is substituted phenyl.
	The present claim 2 recites Z is a substituted phenyl. The reference claim 5 or claim 9 compound of formula 1b anticipates the present claim 2 compound of formula I, wherein Z is substituted phenyl.
	The present claim 6 recites a polymer comprising a multitude of substituents of formula (I) or (II), wherein Z is  a linker connecting said substituents to the polymer backbone. The HNK-1 polymer comprising a multitude of disaccharide substituents coupled to poly-lysine back bone prepared in claim 5 or claim 9 of the `523 patent anticipates the present claim 6.
	The present claim 7 recites that the polymer backbone is an α-amino acid polymer; and claim 8 recites that the α-amino acid polymer is lysine; and claim 9 recites that polymer backbone is poly-lysine. The HNK-1 polymer comprising the poly-lysine polymer backbone in claim 5 or claim 9 of the 523 patent anticipates the present claims 7-9.	
2.	Claims 1-4, 6, 11 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, 20, 22 and 26 of copending Application No. 17/538,752 in view of Tokuda.

This is a provisional nonstatutory double patenting rejection.

The present claim 1 -

    PNG
    media_image1.png
    267
    605
    media_image1.png
    Greyscale

	The reference `752 application claim 17 recites a support comprising an immobilized compound of formula (I) - 

    PNG
    media_image3.png
    121
    339
    media_image3.png
    Greyscale

	Wherein: Z is optionally substituted phenyl, heteroaryl, arylcarbonyl, or heteroarylmethyl; and the compound is linked via Z to the support. The compound I of the reference claim 17 is identical to the compound of formula (I) of the present claim, and Z is optionally substituted phenyl, heteroaryl, arylcarbonyl, or heteroarylmethyl. The compound of formula (I) is the carbohydrate epitope of the HNK-1 antigen (found on myelin associated glycoprotein (MAG)), which is recognized by the autoantibodies1. Tokuda teaches that the anti-HNK-1 antibody (VC1.1) reacted with SGGLs (sulfoglucuronosyl glycosphingolipids) and SGPG (Sulfoglucuronosyl paragloboside) containing a minimum of two sugars (SGA-Gal-) (SO3-3-GlcA(β1-3)Gal disaccharide), but not with non-sulfated derivatives of SGGLS (pp.535-536,538). Accordingly, it would have been obvious to a person skilled in the art to isolate the SO3-3-GlcA(β1-3)Gal disaccharide and use in treatment of neuropathy.
The present claim 2 recites Z is unsubstituted or substituted phenyl. The reference `752 application claim 20 recites that Z comprises optionally substituted phenyl, thus claim 2 is obvious.
The present claims 3 and 4 recite Z is p-methoxyphenyl. The reference `752 application claim 26 recites that Z comprises substituted p-methoxyphenyl, thus claims 3 and 4 are obvious.
The present claim 6 recites a polymer comprising a multitudes of formula I, wherein Z is a linker comprising connecting said substituent to the polymer backbone. The reference `752 application claim 19 depends from claim 17 and recites “a support” comprising an immobilized compound of formula (I) or a salt thereof  and the support comprises a polymeric backbone. Tokuda teaches that the anti-HNK-1 antibody (VC1.1) reacted with SGGLs (sulfoglucuronosyl glycosphingolipids) and SGPG (Sulfoglucuronosyl paragloboside) containing a minimum of two sugars (SGA-Gal-) (SO3-3-GlcA(β1-3)Gal disaccharide) (compound 210 in Scheme 1). Tokuda teaches multiples of the SGPGs linked to a polymer in scheme 1. Thus, it would have been obvious to a person skilled in the art to link multiple SO3-3-GlcA(β1-3)Gal disaccharide (SGA-Gal-) to a support comprising a polymeric backbone such that the glycoconjugate linked to a polymer is recognized by multiple autoantibodies and the conjugate is useful in treatment of neuropathy.
The present claim 11 recites a polymer according clam 6, wherein the linker Z is aryl or heteroaryl is substituted by alkylene with 3-25 carbon atoms, wherein one or more of the adjacent carbon atoms of the alkylene are substituted by oxo, representing amide function -NH-CO-, or one or more of the carbon atoms of the alkylene group replaced by oxygen.  Claim 22 of the reference `752 application recites that the one more carbon atoms of the alkylene is substituted by oxo, representing an amide function -NH-CO-. Thus, claim 11 is obvious in view of the combined teachings of claim 22 of the `752 and Tokuda. 
The present claim 19 recites a diagnostic kit comprising a polymer according to claim 6. The reference `752 application claim 19 depends from claim 17 and recites “a support” comprising an immobilized compound of formula (I) or a salt thereof  and the support comprises a polymeric backbone. Tokuda teaches multiples of the SGPGs linked to a polymer in scheme 1. Thus, it would have been obvious to a person skilled in the art to link multiple substituents of SO3-3-GlcA(β1-3)Gal disaccharide (SGA-Gal-) to a support comprising a polymeric backbone and use as a diagnostic kit.
The present claim 20 recites a method of detecting an autoantibody against human natural killer-1 (HNK-1) epitope in a sample by contacting the body fluid sample with the polymer of claim 6. Claim 29 of the reference `752 application recites a method of binding IgM autoantibodies against HNK-1 epitope in a bodily fluid sample of a patient by contacting the sample with the support of claim 17. Further, Tokuda also teaches that human patients’ sera from two representative patients (LT and YT) suffering from demyelinating neuropathies and IgM gammopathy was used in ELISA to determine the immunoreactive profile of the SGPG and SGGLs (abstract). Thus, it would have been obvious to use the SGGLs and SGPGs linked to a support (a polymer) in the method of detecting autoantibodies in blood samples of a human patient.
The present claim 21 recites a method of diagnosis of anti-MAG neuropathy of a patient by contacting the body fluid sample with the polymer of claim 6. Claim 29 of the reference `752 application recites a method of binding IgM autoantibodies against HNK-1 epitope in a bodily fluid sample of a patient by contacting the sample with the support of claim 17. The reference claim 29 does not teach a method of diagnosis of anti-MAG neuropathy of a patient. It was known in the art that anti-myelin associated glycoprotein neuropathy is a demyelinating peripheral neuropathy, caused by autoantibodies recognizing antigenic HNK-1 carbohydrate epitope (see page 536 of Tokuda). Tokuda teaches myelin-associated glycoprotein (MAG) contains HNK-1 epitope (3-sulfoglucuronic acid, SGA) moiety (abstract). Tokuda teaches that sera from patients suffering from demyelinating peripheral neuropathy include antibodies specific to SGGLs. Tokuda teaches that blood sample from a human patient suffering from demyelinating neuropathy including the anti-MAG neuropathy reacted with all the synthetic SGGLs analogue shown in scheme 1 (abstract). Thus, it would have been obvious to use the SGGLs and SGPGs linked to a support (a polymer) in the method of diagnosing anti-MAG neuropathy in a patient. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

					Conclusion
Claims 1-26 are rejected. 

Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 9,994,605 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314

/Padmashri Ponnaluri/						/Dwayne C. Jones/
Patent Reexamination Specialist				Patent Reexamination Specialist
Central Reexam Unit 3991					Central Reexam Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Anti-MAG peripheral neuropathy caused by the autoantibodies binding to HNK-1 carbohydrate moiety (see Tokuda).